                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                                )
                                                        )
                 v.                                     )
                                                        )       Docket No. 1:19-cr-10328-FDS
RICHARD PHILIPPE                                        )
                                                        )
                         Defendant.                     )
                                                        )

                                  UNITED STATES’ WITNESS LIST

      The United States intends to call some or all of the following witnesses at trial:


         ATF Special Agent Patrick Briody

         ATF Special Agent Ross Marchetti

         ATF Special Agent Christopher Scott

         ATF Special Agent Jaclyn Campbell

         Jacob Berrick (former ATF Special Agent)

         Cooperating Witness1

         Custodian of records for PayPal.

         Custodian of records for Dahlonega Gold & Pawn.

         Rhode Island court employee(s), court reporter(s), and/or custodian(s) of records.

         Rhode Island State Police custodian of record.

         Expert witness TBD re: interstate nexus of ammunition.

         Expert witness TBD re: fingerprint comparison(s).

         Expert witness TBD re: regional prices of firearms.



1
    The identity of the cooperating witness has been made known to defense counsel in this matter.
   The United States reserves the right to supplement this list with additional witnesses based on

developments that occur amidst trial preparations, in response to defense filings or exhibits,

and/or based on rulings or statements of the Court.

                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      United States Attorney

                                                By: /s/ William F. Abely
                                                     WILLIAM F. ABELY
                                                     FRED M. WYSHAK III
                                                     Assistant U.S. Attorneys

Date: September 18, 2020




                                CERTIFICATE OF SERVICE

       I hereby certify that this document will be filed via ECF and thereby served on all
counsel of record.

                                                      /s/ William F. Abely
                                                      William F. Abely
                                                      Assistant U.S. Attorney
Date: September 18, 2020
